Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al hereafter Kaplan (US pat. App. Pub. 20180032443) and in view of Gschwind (US pat. App. Pub. 20140101365).  
4.	As per claim 1, 8, and 15, Kaplan discloses a processor, a data processing system and a method comprising circuitry which enables the processor to: execute an untrusted virtual machine monitor (VMM) to manage execution of a guest workload, wherein to manage execution of the guest workload comprises to allocate a region of memory for the guest workload; populate an entry in a memory ownership table for the guest workload, wherein the memory ownership table is indexed by an original hardware physical address, the entry in the memory ownership table comprises an expected guest address that corresponds to the original hardware physical address, and the entry in the memory ownership table is encrypted with a key domain key (paragraphs: 19-21, 47-51, 56-64; wherein it emphasizes managing a guest request in VMM environment by allocating memory slot and fill the memory table for the request by physical address. The memory table is pointed a guest address that representing the physical address and the table is encrypted); and in response to receiving a request from the guest workload to access the memory using a requested guest address: (a) obtain, from the untrusted VMM, a translated VMM-provided hardware physical address that corresponds to the requested guest address; (b) use the VMM-provided hardware physical address as an index to find an entry in the memory ownership table that corresponds to the VMM-provided hardware physical address; and (c) verify whether the expected guest address from the found entry matches the requested guest address (paragraphs: 24-25, 32-37, and 66-68; wherein it elaborates receiving from VMM a translated physical address that corresponding the guest address when the access request will be received. The physical address is to find an entry in the memory table that represented to the VMM physical address. Then, it verifying if the expected guest address matches with the requested guest address). Although, Kaplan discloses physical address is to find an entry in the memory table that represented to the VMM physical address. He does not specifically mention hardware physical address as an index to find an entry in the memory ownership table. However, in the same field of endeavor, Gschwind discloses hardware physical address as an index to find an entry in the memory ownership table (paragraphs: 16-19, 75, and 76).
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Gschwind’s teachings of hardware physical address as an index to find an entry in the memory ownership table with the teachings of Kaplan, for the purpose of effectively protecting the execution of guest work load request from unauthorized intruders in a untrusted VMM environment.  
5.	As per claim 2, Kaplan discloses a processor, wherein the circuitry further enables the processor to, in response to verifying that the expected guest address from the found entry matches the requested guest address, allow the guest workload to access the VMM-provided hardware physical address (paragraphs 24, 65, 86).
6.	As per claim 3, Kaplan discloses a processor, wherein the circuitry further enables the processor to, in response to determining that the expected guest address from the found entry does not match the requested guest address, abort the request from the guest workload to access the memory (paragraphs 42, 56, 71).
7.	As per claim 4, Kaplan discloses a processor, wherein: the circuitry further enables the processor to, after using the VMM-provided hardware physical address as an index to find the entry in the memory ownership table, decrypt the found entry with the key domain key; and the circuitry enables the processor to verify whether the expected guest address from the found entry matches the requested guest address, after decrypting the found entry from the memory ownership table (paragraphs 41, 47, 55).
8.	As per claim 5, Kaplan discloses a processor, wherein the circuitry enables the processor to populate the memory ownership table with multiple entries for the guest workload, wherein the entries are indexed by respective original hardware physical addresses, and the entries are encrypted with the key domain key (paragraphs 63, 70, 84).
9.	As per claim 6, Kaplan discloses a processor, wherein: each entry for the guest workload in the memory ownership table is to store a mapping from an original guest address within the region of memory allocated to the guest workload to a respective original hardware physical address for the guest workload; and the expected guest address in each entry comprises the original guest address (paragraphs 54, 66, 88).
10.	As per claim 7, Kaplan discloses a processor, wherein: the guest workload is owned by a consumer; and the key domain key is provided by the consumer (paragraphs 45, 64, 85).
11.	 Claims 9-14, and 16-20 are listed all the same elements of claims 2-7. Therefore, the supporting rationales of the rejection to claims 2-7 apply equally as well to claims 9-14, and 16-20. 
Citation of References
12. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action: 
SHANBHOGUE et al (US pat. app. Pub. 20170177500): discusses for sub-page extended page table protection. For example, one embodiment of an apparatus comprises: a page miss handler to perform a page walk using a guest physical address (GPA) and to detect whether a page identified with the GPA is mapped with sub-page permissions; a sub-page control storage to store at least one GPA and other data related to a sub-page; the page miss handler to determine whether the GPA is programmed in the sub-page control storage; and the page miss handler to send a translation to a translation lookaside buffer (TLB) with a sub-page protection indication set to cause a matching of the sub-page control storage when an access matches a TLB entry with sub-page protection indication.  
Shanbhogue et al (US pat. App. Pub. 20160246732): elaborates that for a guest-physical address translation lookaside buffer are disclosed. In an embodiment, a processor includes an instruction decoder, a control register, and memory address translation hardware. The instruction decoder is to receive an instruction to transfer control of the processor to guest software to execute on a virtual machine. The virtual machine is to have a plurality of resources to be controlled by a virtual machine monitor. The virtual machine monitor is to execute on a host machine having a host-physical memory to be accessed using a plurality of host-physical addresses. The plurality of resources is to include a guest-physical memory. The guest software is to access the guest-physical memory using a plurality of guest-virtual addresses. The control register is to store a pointer to a plurality of virtual address page tables. The memory address translation hardware is to translate, without causing a virtual machine exit, guest-virtual addresses to host-physical addresses using the plurality of virtual address page tables and a plurality of extended page tables. The memory address translation hardware includes a virtual address translation lookaside buffer in which to store a plurality of virtual address entries corresponding to guest-virtual address to host-physical address translations. The memory address translation hardware also includes a guest-physical address translation lookaside buffer in which to store a plurality of guest-physical address entries corresponding to guest-physical address to host-physical address translations.  
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436